UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7547



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICHARD M. PATTERSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CR-97-60-A, CA-98-355-AM)


Submitted:   April 29, 1999                    Decided:   May 5, 1999


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Durbin Hughes, IV, WADE & HUGHES, Alexandria, Virginia, for
Appellant. Michael Edward Rich, OFFICE OF THE UNITED STATES ATTOR-
NEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard M. Patterson appeals the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1998).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.     Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court. See United States v. Patterson, Nos. CR-97-

60-A; CA-98-355-AM (E.D. Va. Oct. 8, 1998).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2